Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 08/28/2020 in which the claims 1, 4, 6, 9, 18-21, 24-28, 30-31 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Response to Arguments
4. 	Applicant's arguments filed 08/28/2020 have been fully considered and amended claims are moot in view of new grounds of rejection by relying on the teachings of Neghina et al. (US 2009/0190803 A1) (as described below).
	
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 4, 6, 9, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Neghina et al. (US 2009/0190803 A1).

 	Regarding claim 1, Gerhardt discloses a wireless access system at a building, comprising: a door lock system including a lock status device configured to be coupled to a drive shaft that is coupled to a lock (Figs. 11-30 teaching of locking systems on door & fig 3 shows the drive shaft); an image capture device (para[0090] teaches of the motion on camera) and a light source assembly at the building (Para[0090] teaches of light sensors); and at least one processor configured to: trigger the image capture device to capture one or more images of an a person in the vicinity of the lock system (Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system(ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system, Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera & para[0200] teaches of the processor or processors may be located in a single location (e.g., within a home environment, an office environment, or as a server farm), 
 	Gerhardt does not explicitly disclose trigger the image capture device to capture images of an a person in the vicinity of the building; analyze a time sequence of images of the person to detect at least one facial or body expression of the person depicted in the time sequence, the time sequence of images comprising a plurality of images, wherein analyzing the time sequence of images of the person comprises: for a first image of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image; for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person, and updating the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person, and Application No.: 15/881,7763 Docket No.: A1174.70055US00 Amendment with RCE determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial or body expression of the person, and determine an intent of the person based on the detected at least one facial or body expression. 	However Trundle discloses trigger the image capture device to capture images of an a person in the vicinity of the building (col 2 lines 50-55 teaches the image sensor 15 also may report the result to a controller of a monitoring system that monitors the property where the door 20 is located);  analyze a time sequence of images of the person to detect at least one facial or body expression of the person depicted in the time sequence, the time sequence of images comprising a plurality of images (Col 3 lines 10-25 teaches of the image sensor 15 may analyze the one or more images of the door 20 to detect a person or a person's face in the one or more images), and determine an intent of the person based on the detected at least one facial or body expression (Col 3 lines 10-25, 50-65 teaches the image sensor 15 had detection processes (e.g., body or facial detection processes) loaded to the image sensor 15 for use in identifying additional characteristics of a door open event, also image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person opened the door 20 from inside the property and remained in the property during the door open event based on a determination that facial features are absent in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed). It would have been obvious to one having ordinary skill in the art before the 
 	Gerhardt in view of Trundle does not explicitly disclose wherein analyzing the time sequence of images of the person comprises: for a first image of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image; for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person, and updating the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person,  and Application No.: 15/881,7763 Docket No.: A1174.70055US00 Amendment with RCE determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial or body expression of the person.
 	 However Neghina discloses wherein analyzing the time sequence of images of the person comprises: for a first image of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image  (Para[0047] –[0050] teaches  the smile detection algorithm will run a binary classifier on each of the tracked face regions and will decide with a certain degree of confidence whether each of the faces is smiling or not smiling, and the smile detection/classifications spans over several frames as confidence is being accumulated); for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person (para[0047], [0049]-[0050], [0054]  teaches of the smile detection algorithm will run a binary classifier on each of the tracked face regions, also samples could be mouth region crops, which hold most of the useful information for smile classification), and updating the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person  (para[0051] teaches the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter),  and Application No.: 15/881,7763 Docket No.: A1174.70055US00 Amendment with RCE determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial or body expression of the person (para[0041] –[0052]  teaches of smile detection based on face detection and the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter, an algorithm is capable of detecting smiling frontal faces, as in-camera applications).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and detecting the body or facial of the person of Gerhardt in view of Trundle with the method of in-camera processing of still image, involves classifying statistical smile state of face based on accumulated smile state information and initiating smile state dependent operations of Neghina in order to provide a system which special facial expressions such as smiles and frowns can be detected accurately. 

 	Regarding claim 4, Trundle further discloses the system, wherein the at least one processor  is configured to activate the light source assembly (Col 10 lines 43-47 & fig. 3 teaches controller 212 may include a processor or other control circuitry configured to execute instructions of a program that controls operation of an alarm system.  In these examples, the controller 212 may be configured to receive input from sensors, detectors, or other devices included in the alarm system and control operations of devices included in the alarm system or other household devices (e.g., a thermostat, an appliance, lights, etc.). Motivation to combine as indicated in claim 1. 

 	Regarding claim 6, Trundle further discloses the system, wherein the light source assembly is activated to illuminate the person (Col 11 lines 35- 44 teaches of the lighting system to illuminate an area to provide a better image of the area when captured by one or more camera units 230, and Col 3 lines 10-25 teaches of the image sensor 15 may analyze the one or more images of the door 20 to detect a person or a person's face in the one or more images, which may include the image used in detecting the door open event and/or one or more images captured before or after detection of the door open event). Motivation to combine as indicated in claim 1. 
 	Regarding claim 9, Gerhardt further discloses the system, wherein the image capture device is a camera (Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera). 

  	Regarding claim 18, Neghina further discloses the system, wherein analyzing the plurality of images further comprises: detecting the at least one facial or body expression based on an analysis of the one or more regions in one or more cropped versions of the one or more images of the plurality of images (para [0016], [0038] & figs. 1-3 teaches cropped versions of multiple images of the collection are acquired including the face, accumulating smile state information of the face over the multiple images, para[0048]- [0049], [0054] teaches during the training part, it is learned to differentiate between positive smiling samples and negative non-smiling samples, samples are face crops). Motivation to combine as indicated in claim 1. 

	Regarding claim 24, Neghina further discloses the system, wherein the at least one facial or body expression is a smiling expression, and the at least one processor is further configured to: determine whether the at least one or more facial or body motion indicates that the person is smiling (Abstract & figs. 4 -5 & para [0047] – [0052] teaches of detecting facial expressions e.g., smiles). Motivation to combine as indicated in claim 1. 

8. 	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Neghina et al. (US 2009/0190803 A1) in further view of Scalisi et al. (US 9,113,051 B1).

 	 	Regarding claim 19, Gerhardt in view of Trundle and Neghina discloses the system of claim 1, Gerhardt in view of Trundle and Neghina does not explicitly disclose further comprising: at least one data store coupled to the door lock system, the at least one data store including the at least one facial or body motion of the person. However Scalisi discloses further comprising: at least one data store coupled to the door lock system, the at least one data store including the at least one facial or body motion of the person (Col 74 lines 5-25 teaches user select camera’s FOV ex: Face Mode, Body mode, Col 95 lines 44-48 & fig. 43 teaches the camera assembly 208a can take an image of the visitor.  Software run by any portion of the system can then compare select facial features from the image to a facial database). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and detecting face and body expressions of person  Gerhardt in view of Trundle and Neghina with the method of automatically shows the portion of the FOV of Scalisi in order to provide an  image analysis system, so that a portion of a field of view can be consistent between a calibration 

  	Regarding claim 20, Gerhardt in view of Trundle and Neghina discloses the system of claim 1, Gerhardt in view of Trundle and Neghina does not explicitly disclose wherein the one or more facial or body motion of the person is used to process previously acquired images of the person. However Scalisi discloses wherein the one or more facial or body motion of the person is used to process previously acquired images of the person (col 47 lines 20-30 teaches of the comparing select facial features from the image to a facial database & col 74 lines 5-25 teaches user select camera’s FOV ex: Face Mode, Body mode, Col 95 lines 44-48 & fig. 43 teaches compare the visitor's characterization to a database of characterization information to match the visitor's characterization to an identity). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and detecting face and body expressions of person of Gerhardt in view of Trundle and Neghina with the method of automatically shows the portion of the FOV of Scalisi in order to provide an  image analysis system, so that a portion of a field of view can be consistent between a calibration image and subsequent images to help the system to accurately analyze an image, thus easily installing video cameras that send the image to remotely located people.

9. 	Claims  21, 26  is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and .

 	Regarding claim 21, Gerhardt in view of Trundle and Neghina discloses the system of claim 1, Gerhardt in view of Trundle and Neghina does not explicitly disclose wherein the image capture device is configured to acquire a constant stream of images of the person and the analyzing is performed for the constant stream of images. However Fadell discloses wherein the image capture device is configured to acquire a constant stream of images of the person and the analyzing is performed for the constant stream of images (Para [0421] teaches of the stream of the detected visitor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and detecting face and body expressions of person of Gerhardt in view of Trundle and Neghina with the method of handling visitor at smart environment, involves automatically carrying out one platform action of identified defined mode setting based on analyzing unique invitation identification information using computing system of Fadell in order to provide a system in which distinguish between the away-service robot activity versus any unexpected intrusion activity, thus avoiding a false intrusion alarm condition while also ensuring that the home is secure.

 	Regarding claim 26, Gerhardt in view of Trundle and Neghina discloses the system of claim 1, Gerhardt in view of Trundle and Neghina does not explicitly disclose wherein the at least one processor is further configured to: trigger an action to be performed  Fadell discloses wherein the at least one processor is further configured to: trigger an action to be performed based on the detected at least one facial or body expression of the person (para [0250] motion and /or facial recognition detection during late evening hours an alarm will be sounded giving notice of approaching person and /or they may audibly announce to the individual that he or she is being monitored by a home security system.  Further, in the event the person attempts to enter a door, window, or other access point to the home, a message will be sent to local law enforcement).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and detecting face and body expressions of person Gerhardt in view of Trundle and Neghina with the method of handling visitor at smart environment, involves automatically carrying out one platform action of identified defined mode setting based on analyzing unique invitation identification information using computing system of Fadell in order to provide a system in which distinguish between the away-service robot activity versus any unexpected intrusion activity, thus avoiding a false intrusion alarm condition while also ensuring that the home is secure.

10. 	Claim  25 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Trundle et al. (US 9,064,394 B1) and Neghina et al. (US 2009/0190803 A1) in further view of Tian et al. (US 2003/0133599 A1).

a first set of images of the person; calculate a distance vector between the first feature vector and a second feature vector calculated for a second set of images of the person; and determine whether the distance vector exceeds a threshold. However Tian discloses wherein the at least one processor is further configured to: calculate a first feature vector associated with the at least one facial or body expression detected in a first set of images of the person (Para[0107] & fig. 13 teaches of the face classifier 1300 and computes the features f1-fn denoted by vector F); calculate a distance vector between the first feature vector and a second feature vector calculated for a second set of images of the person (Para[0107] & fig. 13 teaches of compare done in the form of distance measures between input features f1-fn 1320 and the model representations, correlation measures between the input features f1- fn 1320 and the model representations or any nonlinear function of the input features f1- fn 1320 and the model representations); and determine whether the distance vector exceeds a threshold (para[0107] –[0110] teaches of classified vector F as neutral or non-neutral based nearest neighbors the vector F based on  comparison done in the form of distance measures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of operating remotely operable lock of door and detecting face and body expressions of person Gerhardt in view of Trundle and Neghina with the method if which neutral/expressionless 

11. 	Claims  27-28, 30  is rejected under 35 U.S.C. 103 as being unpatentable Trundle et al. (US 9,064,394 B1) in view of Kaneda et al. (US 2011/0032378 A1) and Fadell et al. (US 2015/0109104 A1)

 	Regarding claim 27, Trundle discloses a method of determining an intent of a person exiting or entering a building , the method comprising: analyzing images captured by an image capture device at the building, wherein analyzing images captured by the image capture device comprises (col 2 lines 50-55 teaches the image sensor 15 also may report the result to a controller of a monitoring system that monitors the property where the door 20 is located): analyzing a time sequence of images of the person to detect at least one facial or body expression of the person depicted in the time sequence, the time sequence of images comprising a plurality of images (Col 3 lines 10-25 teaches of the image sensor 15 may analyze the one or more images of the door 20 to detect a person or a person's face in the one or more images); determining the intent of the person based on the detected at least one facial or body expression (Col 3 lines 10-25, 50-65 teaches the image sensor 15 had detection processes (e.g., body or facial detection processes) loaded to the image sensor 15 for use in identifying additional characteristics of a door open event, also image sensor 15 determines that a person entered the property through the door 20 during the door open event based on a determination that facial features are present in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person exited the property through the door 20 during the door open event based on a determination that facial features are absent in the one or more captured images and the person did not remain in the property after the image sensor detected the door 20 being closed.  The image sensor 15 determines that a person opened the door 20 from inside the property and remained in the property during the door open event based on a determination that facial features are absent in the one or more captured images and the person remained in the property after the image sensor detected the door 20 being closed).
 	Trundle does not explicitly disclose wherein analyzing the time sequence of images of the person comprises: for a first image of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image; for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person, and updating  the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person, and determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of the person is indicative of the first facial or body analyzing the time sequence of images of the person comprises: for a first image of the plurality of images, assigning a confidence parameter associated with a first facial or body expression to at least one facial or body motion of the person depicted in the first image (Para[0047]–[0050] teaches  the smile detection algorithm will run a binary classifier on each of the tracked face regions and will decide with a certain degree of confidence whether each of the faces is smiling or not smiling, and the smile detection/classifications spans over several frames as confidence is being accumulated); for each other image of the person of the plurality of images of the time sequence: analyzing one or more regions in the image, the one or more regions being associated with the at least one facial or body motion of the person (para[0047], [0049]- [0050], [0054]  teaches of the smile detection algorithm will run a binary classifier on each of the tracked face regions, also samples could be mouth region crops, which hold most of the useful information for smile classification), and updating  the confidence parameter associated with the first facial or body expression assigned to the at least one facial or body motion of the person (para[0051] teaches the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter), and determining, following the analyzing and the updating for the plurality of images of the time sequence and based on the updated confidence parameter, whether the at least one facial or body motion of  (para[0041] –[0052]  teaches of smile detection based on face detection and the confidence parameter is updated after each smile classification (which occurs each frame or at an interval).  The final smile state output for a face may be inquired at each frame (may be continuously output), and may be based on the sign and the absolute value of the integer confidence parameter, an algorithm is capable of detecting smiling frontal faces, as in-camera applications).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of controlling camera to capture a configuration image of monitored area.  The input defining the characteristics of configuration image is received to enable sensing of an event of Trundle with the method of in-camera processing of still image, involves classifying statistical smile state of face based on accumulated smile state information and initiating smile state dependent operations of Neghina in order to provide a system which special facial expressions such as smiles and frowns can be detected accurately. 
 	Trundle in view of Neghina does not explicitly disclose and triggering an action to be performed based on the detected at least one facial or body expression. However Fadell discloses and triggering an action to be performed based on the detected at least one facial or body expression (para [0250] motion and /or facial recognition detection during late evening hours an alarm will be sounded giving notice of approaching person and /or they may audibly announce to the individual that he or she is being monitored by a home security system.  Further, in the event the person attempts to enter a door, window, or other access point to the home, a message will be sent to local law enforcement).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of defining the characteristics of configuration image is received to enable sensing of an event by detecting the body and facial expression of a person of Trundle in view of Neghina with the method of handling visitor at smart environment, involves automatically carrying out one platform action of identified defined mode setting based on analyzing unique invitation identification information using computing system of Fadell in order to provide a system in which distinguish between the away-service robot activity versus any unexpected intrusion activity, thus avoiding a false intrusion alarm condition while also ensuring that the home is secure.

 	 Regarding claim 28, Kaneda further discloses the method, wherein detecting the at least one facial or body expression of the person comprises: detecting the at least one facial or body expression based on an analysis of the one or more regions in one or more cropped versions of one or more of the plurality of images (para [0016], [0038] & figs. 1-3 teaches cropped versions of multiple images of the collection are acquired including the face, accumulating smile state information of the face over the multiple images, para[0048]-[0049], [0054] teaches during the training part, it is learned to differentiate between positive smiling samples and negative non-smiling samples.  The samples are face crops). Motivation to combine as indicated in claim 27. 

 
Abstract & figs. 4 -5 & para [0047] – [0052] teaches of detecting facial expressions e.g., smiles). Motivation to combine as indicated in claim 27. 

12. 	Claim  31  is rejected under 35 U.S.C. 103 as being unpatentable Trundle et al. (US 9,064,394 B1) in view of  Neghina et al. (US 2009/0190803 A1) and Fadell et al. (US 2015/0109104 A1) in further view of Tian et al. (US 2003/0133599 A1).

 	Regarding claim 31, Trundle in view of Kaneda and Fadell discloses the method of claim 27, Trundle in view of Kaneda and Fadell does not explicitly disclose further comprising: calculating a first feature vector associated with the at least one facial or body expression detected in a first set of images the person; calculate a distance vector between the first feature vector and a second feature vector calculated for a second set of images of the person; and determine whether the distance vector exceeds a threshold. However Tian discloses further comprising: calculating a first feature vector associated with the at least one facial or body expression detected in a first set of images the person (Para[0107] & fig. 13 teaches of the face classifier 1300 and computes the features f1-fn denoted by vector F); calculate a distance vector between the first feature vector and a second feature vector calculated for a second set of images of the person (Para[0107] & fig. 13 teaches of compare done in the form of distance measures between input features f1-fn 1320 and the model representations, correlation measures between the input features f1- fn 1320 and the model representations or any nonlinear function of the input features f1- fn 1320 and the model representations); and determine whether the distance vector exceeds a threshold (para[0107] – [0110] teaches of classified vector F as neutral or non-neutral based nearest neighbors the vector F based on  comparison done in the form of distance measures).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of controlling camera to capture a configuration image of monitored area and handling visitor at smart environment, involves automatically carrying out one platform action of identified defined mode of Trundle in view of Neghina and Fadell with the method of neutral/expressionless face, is detected of Tian in order to provide a system that analyzing neutral/expressionless faces in digital images, automatically with improved overall system performance.

Conclusion
13.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425